OPINION — AG — IF THE STATE ELECTION BOARD FINDS THAT A CANDIDATE FOR STATE OFFICE HAD DIED AFTER THE FIVE DAY WITHDRAWAL PERIOD HAS EXPIRED, AND ALSO AFTER THE BALLOTS CONTAINING HIS NAME HAS BEEN PRINTED AND DISTRIBUTED TO THE SEVERAL COUNTY ELECTION BOARDS AND MAY OF SAID BALLOTS VOTED BY ABSENTEE ELECTORS, BUT HIS DEATH OCCURS BEFORE THE ENSUING REGULAR PRIMARY ELECTION, THE STATE ELECTION BOARD DOES HAVE THE AUTHORITY TO PURCHASE STICKERS OR GUMMED LABELS, TRANSMIT SAME TO THE SEVERAL COUNTY ELECTION BOARDS OF THE STATE, AND REQUIRE THE PRECINCT ELECTION OFFICIALS TO PLACE SAID STICKERS OR GUMMED LABELS OVER THE NAME OF THE CANDIDATE ON THE BALLOTS  FOR SAID PRIMARY ELECTION PRIOR TO THE VOTING THEREOF. CITE: OPINION NO. MAY 13, 1932 — ELECTION BOARD (" * * * IF A PERSON WHO HAD FILED AS A CANDIDATE FOR A PARTY NOMINATION DIES BEFORE THE BALLOTS FOR SUCH PRIMARY ELECTION ARE PRINTED THAT SUCH PERSON CEASES TO BE A CANDIDATE FOR THE PARTY NOMINATION * * * ") CITE: 26 Ohio St. 233 [26-233], 26 Ohio St. 325 [26-325] 26 Ohio St. 163 [26-163] (RICHARD M. HUFF)